28 So. 3d 220 (2010)
Denise LAWYER, Appellant,
v.
STATE of Florida, Appellee.
No. 4D08-173.
District Court of Appeal of Florida, Fourth District.
February 24, 2010.
Carey Haughwout, Public Defender, and Ephrat Livni, Assistant Public Defender, West Palm Beach, for appellant.
Bill McCollum, Attorney General, Tallahassee, and Myra J. Fried, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Denise Lawyer appeals her conviction and life sentence for second-degree murder, a crime for which she was charged on a principal theory with her co-defendant James Williams. The two were tried together for an incident in which her co-defendant shot and killed the victim outside a club in Broward County.
We reverse and remand for a new trial on the second-degree murder charge based on Williams v. State, 982 So. 2d 1190 (Fla. 4th DCA 2008), in which we reversed the conviction of her co-defendant as a result of an erroneous self-defense instruction as well as the trial court's refusal to admit crucial evidence to his self-defense claim. Because Lawyer's defense in this case was so closely intertwined with her co-defendant's self-defense claim, we hold that the improper jury instruction and evidentiary rulings that entitled Williams to a new trial also require a new trial for Lawyer. If Williams were exonerated on a self-defense claim, then Lawyer would almost certainly be acquitted as well.
We affirm without further comment on the other issues in the case, except that on retrial, the trial court should not admit into evidence the post-arrest photograph of Lawyer, which depicted her in handcuffs in front of a sheriff's squad car at the scene of the incident. Lawyer's identity was not at issue and this photograph *221 was not relevant to any material issue in the case.
Reversed and remanded for a new trial.
GROSS, C.J., WARNER and LEVINE, JJ., concur.